*438OPINION
LARSEN,1 Justice.
After a trial by jury, appellant was convicted of unlawful delivery and possession of controlled substances. He was sentenced to consecutive terms of imprisonment of three and one-half to seven years and one to three years. Appellant appealed these judgments of sentence to the Superior Court, which affirmed without opinion, and this Court granted appellant’s petition for allowance of appeal.
Appellant raises five issues. In his first three contentions appellant asserts that the court below erred in not suppressing the physical evidence obtained from his home because: 1) there was no probable cause for the search since the affidavit “does not contain sufficient information to justify the conclusion that evidence or the fruits of a crime may be found at the place to be searched”, 2) the search was invalidated by the police’s unannounced entry into the house, and 3) the search was invalid because the warrant erroneously describes the place to be searched and its owners, and was issued to and executed by law enforcement officials acting outside of their jurisdiction. Next, appellant alleges that the evidence was insufficient to support his convictions. And, finally, appellant contends that the court erred in admitting into evidence currency found in appellant’s dresser which was identified as having been used to purchase drugs from another the day before appellant’s arrest.
After reviewing the record, we find that these issues are without merit, and that the Superior Court was correct in its disposition of the appeal. Accordingly, the judgments of sentence are affirmed.
FLAHERTY, J., filed a dissenting opinion in which ROBERTS, J., joined.

. This case was reassigned to this writer on May 25, 1980.